DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 (renumbered as 1-19) are allowed.

Examiner’s Statement of Reasons for Allowance
	The prior art of record does not expressly teach or render obvious the invention as recited in independent claims 1, 10, and 18. Specifically, the prior art does not teach the features of the claim limitations that include generating at least one domain graph comprising a category-specific domain graph for each graph category representing a similarity between the domain name profile and at least one additional domain name profile based at least in part on at least one subset of attributes of the plurality of attributes or the similar limitations in combination with the other limitations recited in the context of claims 1, 10, and 18.
The closest prior arts, Simpson et al. (U.S. PGPUB No. 2011/0016217 A1; hereinafter “Simpson”) teaches methods and systems for predicting domain name registration based on domain names categories; and Yacoub (U.S. PGPUB No. 2015/0227581 A1) teaches methods and systems for generating graph based on domain registrars and hosting provides profile relationships. However, Simpson or Yacoub does not teach the features of limitations disclosed above in combination with the other limitations recited in the context of independent claim 1, 10, and 18.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KHONG whose telephone number is (571)270-7127.  The examiner can normally be reached on Mon-Fri 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571)272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ALEXANDER KHONG/Primary Examiner, Art Unit 2157